        Case 1:20-cv-02579-BCM Document 25 Filed 10/30/20 Page 1 of 20




                                                                     October 30, 2020
Via ECF Only
Magistrate Judge Barbara C. Moses
Southern District of New York


               Re: Stanislaw Koczwara v. National General Ins. Co.
               Docket No.: 20-CV-2579 (JGK)

Dear Hon. Barbara C. Moses:

         The undersigned represents the Plaintiff in the above-referenced matter. On October 26,
2020, District Judge Koeltl executed a consent form referring the above-referenced matter to you
for all purposes. Immediately prior thereto, the parties had raised an existing discovery dispute to
Judge Koeltl who declined to address the issue advising that the matter should be brought to your
attention. (attached as Exhibit A are the letters exchanged before Judge Koeltl, which are reflected
on the court’s docket as Document #’s 15-21) As such, please allow the following to serve as a
brief explanation of the existing discovery dispute, and Plaintiff respectfully requests your
immediate attention to this matter.

        Specifically, for several months defense counsel was wholly unresponsive to Plaintiff’s
efforts to conduct defendant’s deposition as noticed in May, and finally responded to Plaintiff’s
many attempts to schedule Defendant’s deposition on October 21st. Defendant’s deposition is now
scheduled for November 23rd. Also on October 21st, Defendant for the first time – and nearly two
months after the expiration of the fact discovery deadline - served Plaintiff with a notice of
deposition, set of 29 document demands and 10 interrogatories. Plaintiff has rejected and objected
to these demands as untimely and seeks a ruling from your Honor that counsel has waived
discovery by failing to serve demands in a timely manner.

      Additionally, the parties agree that, regardless of whether Plaintiff is required to respond
to Defendant’s demands, an extension of the discovery schedule is necessary because of
Defendant’s failure to proceed with depositions in a timely manner. Per the Court’s May 8, 2020,
Case Management Order the following schedule was to be adhered to:

   -   Fact Discovery to be completed by September 8, 2020 (on consent of all parties)
   -   Expert Disclosures to be completed by November 11, 2020
   -   All Discovery Completed by December 11, 2020
   -   Dispositive Motions by January 15, 2021
        Case 1:20-cv-02579-BCM Document 25 Filed 10/30/20 Page 2 of 20




   -   Pretrial Orders/Motions in Limine by February 5, 2021
   -   Trial Ready by February 19, 2021


        As Defendant’s deposition is scheduled for November 23rd, it is impossibly to comply with
the above schedule. As such, the parties respectfully request that an extension of at least 60 days
be granted for the discovery deadlines. Further, as stated above, Plaintiff requests that Defendant
be precluded from serving any discovery demands or deposing Plaintiff, and that a protective order
be issued with respect to the discovery demands Defendant only recently served.

       Thank you very much for your time and attention to this matter.



                                                            Respectfully,

                                                            Jack Glanzberg, Esq.
 Case 1:20-cv-02579-BCM Document 25 Filed 10/30/20 Page 3 of 20




EXHIBIT A
        Case 1:20-cv-02579-BCM Document 25 Filed 10/30/20 Page 4 of 20




                                                                    October 21, 2020
Via ECF Only
United States District Judge John G. Koeltl
Southern District of New York


               Re: Stanislaw Koczwara v. National General Ins. Co.
               Docket No.: 20-CV-2579 (JGK)

Dear Hon. John G. Koeltl:

       The undersigned represents the Plaintiff in the above-referenced matter, and am regretfully
writing to inform your Honor of Defendant’s extreme delay in conducting depositions.

       On May 8, 2020, your Honor issued a Case Management Order providing the following
schedule:
       - Fact Discovery to be completed by September 8, 2020 (on consent of all parties)
       - Expert Disclosures to be completed by November 11, 2020
       - All Discovery End Date December 11, 2020
       - Dispositive Motions by January 15, 2021
       - Pretrial Orders/Motions in Limine by February 5, 2021
       - Trial Ready by February 19, 2021

       On May 20, 2020, Plaintiff served Defendant with a Request for Documents and Notice of
Deposition. On May 26, 2020, Defendant served its Rule 26 Disclosures, which did not annex any
documents or records. After several calls/emails to counsel, Defendant finally served its discovery
responses on August 27, 2020. Since then, Plaintiff has been trying to schedule Defendant’s
deposition per Plaintiff’s Notice, and Defendant finally contacted my office on October 21st to
schedule same. Importantly, Defendant has not served Plaintiff with any discovery demands nor
noticed the deposition of Plaintiff to date.

       While Plaintiff can appreciate the difficulties of working under the conditions presented by
COVID-19, Plaintiff has provided as much latitude to Defendant as can reasonably be
accommodated. For months, Plaintiff emailed and called Defendant, and even under the threat of
court intervention Defendant continued to ignore Plaintiff’s efforts to schedule defendant’s
deposition. Defendant finally reached out earlier today, advised that they are not producing the
witness I asked for, and offered dates for which I am no longer available. Counsel also advised
         Case 1:20-cv-02579-BCM Document 25 Filed 10/30/20 Page 5 of 20




that Defendant intends on serving discovery demands more than 5 months after the Case
Management Order.

        Defendant has demonstrated a complete disregard of this Court’s Case Management Order
as well as Plaintiff’s efforts to move this case forward in a timely manner. As such, Plaintiff
respectfully requests that this Court direct Defendant to immediately produce Michael Zerby for a
deposition on November 23rd or 24th as that is now my earliest availability to conduct the
deposition. Plaintiff further requests that this Court issue an order precluding Defendant from
serving any document/information requests and conducting the deposition of Plaintiff as
Defendant has not served any demands for same to date.

       Finally, Plaintiff respectfully requests that this Court issue a 60-day extension of the current
discovery schedule to afford Plaintiff the time and opportunity to complete this deposition and
make any necessary expert disclosures. No prior adjournment requests have been made.

       Thank you very much for your time and attention to this matter.



                                                               Respectfully,

                                                               Jack Glanzberg, Esq.
                  Case 1:20-cv-02579-BCM Document 25 Filed 10/30/20 Page 6 of 20
Motions
1:20-cv-02579-JGK-BCM Koczwara v. Nationwide General Insurance Company

CASREF,ECF


                                               U.S. District Court

                                         Southern District of New York

Notice of Electronic Filing

The following transaction was entered by Glanzberg, Jack on 10/21/2020 at 1:24 PM EDT and filed on 10/21/2020
Case Name:           Koczwara v. Nationwide General Insurance Company
Case Number:         1:20-cv-02579-JGK-BCM
Filer:               Stanislaw Koczwara
Document Number: 15

Docket Text:
LETTER MOTION to Compel Defendant to appear for deposition addressed to Judge John G.
Koeltl from Jack Glanzberg dated October 21, 2020., LETTER MOTION for Discovery Preclude
Defendant from Serving Discovery Demands and Dep Notice addressed to Judge John G. Koeltl
from Jack Glanzberg dated October 21, 2020., LETTER MOTION for Extension of Time to
Complete Discovery addressed to Judge John G. Koeltl from Jack Glanzberg dated October 21,
2020. Document filed by Stanislaw Koczwara..(Glanzberg, Jack)


1:20-cv-02579-JGK-BCM Notice has been electronically mailed to:

Jack Glanzberg     Jack@aboulaw.com

Matthew Steven Aboulafia     matthew@aboulaw.com, Jack@aboulaw.com

Roy A Mura       roy.mura@muralaw.com, , doreen.watson@muralaw.com, wendy.coryer-sauter@muralaw.com

1:20-cv-02579-JGK-BCM Notice has been delivered by other means to:

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1008691343 [Date=10/21/2020] [FileNumber=24799364
-0] [636c41d41dd537f3f4d89e8179e83cc0acc8f9bf779ddc8c8d4d6f2a48775f8ce
b6402695fa224b2f8fceb84670a59ca905247ed489654db2a07f81ec287e41a]]
              Case
               Case1:20-cv-02579-JGK-BCM
                     1:20-cv-02579-BCM Document
                                         Document
                                                25 17
                                                    Filed
                                                        Filed
                                                           10/30/20
                                                              10/22/20
                                                                     Page
                                                                       Page
                                                                          7 of120
                                                                                of 3




ROY A. MURA                                930 RAND BUILDING                               LEGAL ASSISTANT
SCOTT D. STORM                            14 LAFAYETTE SQUARE                              DOREEN A. WATSON
KRIS E. LAWRENCE                       BUFFALO, NEW YORK 14203
JERRY MARTI                                   (716) 855-2800
SCOTT D. MANCUSO                           (716) 855-2816 (FAX)
RYAN M. MURA                                www.muralaw.com                                TRACEY J. EPSTEIN
                                                                                           Of Counsel
BRENDAN S. BYRNE                      nycoveragecounsel.blogspot.com
HEATHER R. BURLEY

                                             October 22, 2020

         VIA ECF ONLY

         United States District Judge John G. Koeltl
         Southern District of New York

                       Re:    Stanislaw Koczwara v. Nationwide General Insurance Company
                              Civil Action No.:   1:20-cv-02579-JGK
                              Our File No. :      8561

       Dear Hon. John G. Koeltl:

                       Our firm represents Nationwide General Insurance Company in this case.

                      Briefly, this case involves a fire to a multi-family dwelling. The plaintiff had
       insured the property with Nationwide as a three-family dwelling, when in reality it is a six
       to seven family dwelling, which is not covered by the policy. The plaintiff was cited by the
       New York City Department of Buildings due to the illegalities. The plaintiff has sued
       alleging breach of contract.

                        We join in plaintiff counsel’s request for a general 60-day extension of the
       dates set forth in the scheduling order.

                     This case was being handled by the managing attorney of our firm, Roy Mura,
       who has been extremely busy with the unique challenges created by COVID-19 on our law
       office, as well increased needs of clients with respect to issues arising due to the
       pandemic. As such, he has recently requested that I assume handling the case.

                       I have now served discovery demands (interrogatories, document demands
       and a deposition notice) upon plaintiff’s counsel. The discovery deadline is not until
       December 11, 2020 and, therefore, there remains time for the completion of this discovery,
       without the need for an extension. As such, plaintiff counsel’s demand for preclusion is
       meritless. I join in the request for the general extension as I am in the process of serving
       several non-party subpoenas for records and testimony. Although I intended to compete this
       by December 11th, the additional time will be appreciated in the event of unforeseen
       scheduling issues.
   Case
    Case1:20-cv-02579-JGK-BCM
          1:20-cv-02579-BCM Document
                              Document
                                     25 17
                                         Filed
                                             Filed
                                                10/30/20
                                                   10/22/20
                                                          Page
                                                            Page
                                                               8 of220
                                                                     of 3
                           MURASTORM, PLLC
United States District Judge John G. Koeltl
October 22, 2020
Page 2

                I contacted plaintiff’s counsel to schedule party depositions agreeing to the
dates he had recently proposed. I also agreed to produce the property adjuster, Michael
Mariano, who plaintiff’s counsel noticed in the attached Fed. R. Civ. P. 30(b)(6)
demand. Plaintiff’s counsel then changed his mind and now is demanding the property
claims manager, Michael Zerby, be deposed. No deposition notice was ever served with
respect to Mr. Zerby. I asserted to plaintiff’s counsel that Mr. Mariano was noticed, that we
are prepared to produce him in response to the demand and that he is the best person to
provide factual information regarding the claim, having been the claims adjuster assigned to
the matter. I would like to avoid two redundant depositions, if possible, to conserve judicial
resources. Plaintiff’s counsel disputed the offer of Mr. Mariano, despite his notice to the
contrary, arguing that Mr. Zerby is the better witness. Plaintiff’s counsel also now stated
that he is no longer available for the dates he had just recently proposed. I advised him that
I will check with my client as to whether it will agree to produce Mr. Zerby, as well as to
alternative dates. Plaintiff’s counsel then issued his letter to the Court.

                My client has since advised me that it will produce Mr. Zerby in lieu of Mr.
Mariano, if necessary. However, we reserve the right to contest as redundant and
unnecessary any later attempt to renew the demand for Mr. Mariano’s deposition. Mr. Zerby
advises he is available the week of November 16th. I am available that week any day except
November 18th. I may be able to make November 23 and 24th work and am in the process
of confirming this and will check with Mr. Zerby. I would like to conduct the plaintiff’s
deposition on a consecutive day or otherwise in close proximity to the deposition of the
Nationwide representative.

               Plaintiff’s counsel has agreed to conduct the party depositions remotely.

              On behalf of the firm I apologize for any delay and assure you that I am
determined to move this case along as expeditiously as reasonably possible.

               Thank you for your attention to this matter.

                                              Very truly yours,

                                              MURASTORM, PLLC




                                              Scott D. Storm

SDS/kb
Attachment

cc: Jack Glanzberg, Esq.
        Case
         Case1:20-cv-02579-JGK-BCM
               1:20-cv-02579-BCM Document
                                   Document
                                          25 17
                                              Filed
                                                  Filed
                                                     10/30/20
                                                        10/22/20
                                                               Page
                                                                 Page
                                                                    9 of320
                                                                          of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------X
 STANISLAW KOCZWARA,

                                           Plaintiffs,                 Case No. 1:20-cv-02579-JGK

                -against-                                              NOTICE OF DEPOSITION

  NATIONWIDE GENERAL INSURANCE COMPANY

                                            Defendant.
 ------------------------------------------------------------------X

SIRS:


        PLEASE TAKE NOTICE, that pursuant to and for all purposes permitted by the Federal
Rules of Civil Procedure 30(b)(6), the deposition of a representative of Defendant NATIONWIDE
GENERAL INSURANCE COMPANY will be taken before a Notary Public of the State of New
York, or such other person authorized to administer the oath on the 18th of June, 2020, commencing
at 10:00 a.m. of that day and continuing thereafter from day to day until completed, at the offices
of the Aboulafia Law Firm LLC, 228 East 45th Street, Suite 1700, New York, NY 10017.
        Said defendant will produce MICHAEL MARIANO as this individual hse been identified
by Plaintiff as having the greatest knowledge as to the practices and procedures of Defendant in
relation to the claim submitted by plaintiff to defendant as referenced in the Complaint.
        Said person will bring with them all documents relevant to the issues set forth above.
Dated: May 20, 2020
       New York, NY
                                                             ______________________________
                                                             Jack Glanzberg, Esq.
                                                             Aboulafia Law Firm LLC
                                                             Attorneys for Plaintiff
                                                             228 East 45th Street, Suite 1700
                                                             New York, NY 10017
                                                             (212) 684-1422
TO:     Roy A. Mura, Esq.
        MURA & STORM, PLLC
        Attorneys for Defendant
        Via Email Only
        Case 1:20-cv-02579-BCM Document 25 Filed 10/30/20 Page 10 of 20




                                                                     October 22, 2020
Via ECF Only
United States District Judge John G. Koeltl
Southern District of New York


               Re: Stanislaw Koczwara v. National General Ins. Co.
               Docket No.: 20-CV-2579 (JGK)

Dear Hon. John G. Koeltl:

       This letter is in response to Defendant’s October 22, 2020 wherein Defendant described its
perspective on the delays caused by Defendant. Notably, Defendant does not deny that for the past
five months Defendant has made virtually no effort to engage in meaningful discovery, and that
counsel ignored numerous attempts by my office to do so.

         Though Defendant claims that despite its delays in responding to discovery and scheduling
depositions it is still nevertheless possible to complete all discovery by December 11th, that is
clearly not possible. Per this Court’s Case Management Order, fact discovery was to be completed
by September 8th at the latest, expert disclosures by November 11th and all discovery, including
expert depositions, by December 11th. Perhaps Plaintiff should have brought Defendant’s dilatory
tactics to the court’s attention sooner, but to try and cram in all outstanding discovery (including
an unspecified number of non-party depositions that Defendant has yet to even draft and serve
subpoenas for) even with a 60-day extension is insurmountable.

        Additionally, Defendant only just served Plaintiff with a set of 29 document demands and
10 interrogatories this morning, nearly two months after the expiration of the fact discovery
deadline. Naturally it will take time to respond to these demands and it is palpably improper and
prejudicial to force Plaintiff’s counsel to drop all other matters to try and expedite the discovery
process because Defendant finally decided it was ready to move this case forward. As such,
Plaintiff should not be required to respond to discovery demands or appear for a deposition at this
time. Importantly, Plaintiff served voluminous records with its Rule 26 Disclosures, and Defendant
already deposed Plaintiff prior to the commencement of this litigation. Further, Defendant clearly
has already made up its mind as to coverage, and should be able to justify its disclaimer without
any further discovery from Plaintiff.

         With respect to the deposition notice served by Plaintiff, it is true that Mr. Mariano was
initially noticed in May 2020. However, on September 11, 2020, after reviewing Defendant’s
        Case 1:20-cv-02579-BCM Document 25 Filed 10/30/20 Page 11 of 20




discovery responses which were served just two weeks prior, I emailed counsel for Defendant
advising Mr. Mura that based on the records produced I believed that Mr. Zerby was the more
appropriate witness as he was Mr. Mariano’s superior. I made this request in the hopes of avoiding
the need for a second deposition, but Plaintiff has in no way waived its right to a second witness
if needed. Importantly, Plaintiff noted in the Initial Conference Questionnaire jointly completed
by the parties that Plaintiff may require 2 party depositions.

        I received no objection to my September 11th request, and every subsequent email to
defense counsel reiterated that Plaintiff sought to depose Mr. Zerby which was received without
complaint. It was not until yesterday that I learned from counsel that they intended to produce Mr.
Mariano instead. I offered to serve a supplemental Notice of Deposition if needed, but was advised
that counsel would discuss the matter with his client. As for the dates proposed for Mr. Zerby’s
deposition my receptionist proposed November 12th or 13th as possible dates on October 14th, and
as this Court has undoubtedly experienced for itself availability is on a first-come, first-serve,
basis. By the time counsel finally responded on October 21st these dates were/are no longer
available. Plaintiff has offered alternative dates for the end of November to conduct the deposition,
and I am awaiting confirmation from Defendant with respect to same.

          With respect to Defendant’s position on the merits of Plaintiff’s suit, same is not at issue
at this time but suffice to say Plaintiff disputes Defendant’s contention. Further, I will not speculate
on the challenges that Mr. Mura has purportedly faced as a result of COVID-19, nor will I expound
on the hurdles I have personally had to overcome in this time. Indeed, we have all had to deal with
unique challenges created by COVID-19, but that is no excuse for disregarding this Court’s Case
Management Order, as well as numerous emails and calls by counsel over the course of months
without so much as an explanation or request for an extension of discovery.

        Based on the foregoing, it is respectfully requested that this Court issue an Order directing
Defendant to produce Mr. Zerby for a deposition on a date convenient for Plaintiff’s counsel, that
Defendant be precluded from serving any discovery demands or deposing Plaintiff, that a
protective order be issued with respect to the discovery demands Defendant served this just
morning, and a 60-day extension of the current discovery schedule to afford Plaintiff the time and
opportunity to complete this deposition and make any necessary expert disclosures.

       Thank you very much for your time and attention to this matter.



                                                               Respectfully,

                                                               Jack Glanzberg, Esq.
                  Case 1:20-cv-02579-BCM Document 25 Filed 10/30/20 Page 12 of 20
Replies, Opposition and Supporting Documents
1:20-cv-02579-JGK-BCM Koczwara v. Nationwide General Insurance Company

CASREF,ECF


                                               U.S. District Court

                                         Southern District of New York

Notice of Electronic Filing

The following transaction was entered by Glanzberg, Jack on 10/22/2020 at 10:55 AM EDT and filed on
10/22/2020
Case Name:           Koczwara v. Nationwide General Insurance Company
Case Number:         1:20-cv-02579-JGK-BCM
Filer:               Stanislaw Koczwara
Document Number: 18

Docket Text:
LETTER REPLY to Response to Motion addressed to Judge John G. Koeltl from Jack Glanzberg
dated October 22, 2020 re: [15] LETTER MOTION to Compel Defendant to appear for deposition
addressed to Judge John G. Koeltl from Jack Glanzberg dated October 21, 2020. LETTER
MOTION for Discovery Preclude Defendant from Serving Discovery Demands and Dep Notice
addressed to Judge John G. Koeltl from Jack Glanzberg dated October 21, 2020. LETTER
MOTION for Extension of Time to Complete Discovery addressed to Judge John G. Koeltl from
Jack Glanzberg dated October 21, 2020. . Document filed by Stanislaw Koczwara..(Glanzberg,
Jack)


1:20-cv-02579-JGK-BCM Notice has been electronically mailed to:

Jack Glanzberg     Jack@aboulaw.com

Matthew Steven Aboulafia     matthew@aboulaw.com, Jack@aboulaw.com

Roy A Mura       roy.mura@muralaw.com, , doreen.watson@muralaw.com, wendy.coryer-sauter@muralaw.com

Scott D. Storm    scott.storm@muralaw.com, doreen.watson@muralaw.com, kathy.burns@muralaw.com

1:20-cv-02579-JGK-BCM Notice has been delivered by other means to:

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1008691343 [Date=10/22/2020] [FileNumber=24804360
-0] [439ebb6f55d0b39c27309e9c11ca71179ab0042ee36811d46ea33d728d36dd031
f0cb3fe2e87ca154dfa208eec5ec8b044fd49cd145dbcb39f2011a96254c6cf]]
              Case
               Case1:20-cv-02579-JGK-BCM
                    1:20-cv-02579-BCM Document
                                         Document
                                               25 19
                                                  FiledFiled
                                                         10/30/20
                                                             10/22/20
                                                                   Page
                                                                      Page
                                                                        13 of
                                                                            1 20
                                                                              of 1




ROY A. MURA                                930 RAND BUILDING                              LEGAL ASSISTANT
SCOTT D. STORM                            14 LAFAYETTE SQUARE                             DOREEN A. WATSON
KRIS E. LAWRENCE                       BUFFALO, NEW YORK 14203
JERRY MARTI                                   (716) 855-2800
SCOTT D. MANCUSO                           (716) 855-2816 (FAX)
RYAN M. MURA                                www.muralaw.com                               TRACEY J. EPSTEIN
                                                                                          Of Counsel
BRENDAN S. BYRNE                      nycoveragecounsel.blogspot.com
HEATHER R. BURLEY

                                             October 22, 2020

         VIA ECF ONLY

         United States District Judge John G. Koeltl
         Southern District of New York

                       Re:    Stanislaw Koczwara v. Nationwide General Insurance Company
                              Civil Action No.:   1:20-cv-02579-JGK
                              Our File No. :      8561

       Dear Hon. John G. Koeltl:

                       Briefly, the fact that an insurer has conducted an insured’s examination under
       oath under the conditions of the insurance policy does not preclude discovery in a subsequent
       action, including the plaintiff’s deposition. Sheremeta v. New York Cent. Mut. Fire Ins. Co.,
       269 A.D.2d 796 (4th Dept. 2000). We join in plaintiff’ counsel’s request for an extension of
       the deadlines. There has been no prior request for an extension by either party. There has
       been no prejudice.

                      Mr. Zerby advises that he is available November 24th for his deposition and I
       was able to move three non-party depositions from that day to the following day. I would
       like to conduct the plaintiff’s deposition November 23rd, which is a date that plaintiff’s
       counsel has represented that he has available.

                       Thank you for your attention to this matter.

                                                       Very truly yours,

                                                       MURASTORM, PLLC




                                                       Scott D. Storm

       SDS/kb
       cc: Jack Glanzberg, Esq.
        Case 1:20-cv-02579-BCM Document 25 Filed 10/30/20 Page 14 of 20




                                                                   October 22, 2020
Via ECF Only
United States District Judge John G. Koeltl
Southern District of New York


              Re: Stanislaw Koczwara v. National General Ins. Co.
              Docket No.: 20-CV-2579 (JGK)

Dear Hon. John G. Koeltl:

        This letter is in response to Defendant’s Second October 22, 2020 Letter wherein
Defendant confirmed that it will produce Mr. Zerby for a deposition on November 24th and
requested that Plaintiff be deposed on November 23rd. Briefly, Plaintiff cannot be deposed on
November 23rd (to the extent this Court permits Defendant to take Plaintiff's deposition) because
Plaintiff served its Notice of Deposition for months ago whereas Defendant served its Notice of
Deposition this morning. As such, as a matter of law and of right Defendant must be deposed
first. Further, Defendant only just served Plaintiff with discovery demands today, and to the
extent this Court directs Plaintiff to respond to same responses nevertheless are not due until
November 21st at the earliest. Therefore, if your Honor permits Defendant to depose Plaintiff,
then the deposition must be held after Mr. Zerby is deposed on the 24th. efendant’s


       Thank you very much for your time and attention to this matter.



                                                           Respectfully,

                                                           Jack Glanzberg, Esq.
                  Case 1:20-cv-02579-BCM Document 25 Filed 10/30/20 Page 15 of 20
Replies, Opposition and Supporting Documents
1:20-cv-02579-JGK-BCM Koczwara v. Nationwide General Insurance Company

CASREF,ECF


                                               U.S. District Court

                                         Southern District of New York

Notice of Electronic Filing

The following transaction was entered by Glanzberg, Jack on 10/22/2020 at 4:59 PM EDT and filed on 10/22/2020
Case Name:           Koczwara v. Nationwide General Insurance Company
Case Number:         1:20-cv-02579-JGK-BCM
Filer:               Stanislaw Koczwara
Document Number: 20

Docket Text:
LETTER REPLY to Response to Motion addressed to Judge John G. Koeltl from Jack Glanzberg
dated October 22, 2020 re: [15] LETTER MOTION to Compel Defendant to appear for deposition
addressed to Judge John G. Koeltl from Jack Glanzberg dated October 21, 2020. LETTER
MOTION for Discovery Preclude Defendant from Serving Discovery Demands and Dep Notice
addressed to Judge John G. Koeltl from Jack Glanzberg dated October 21, 2020. LETTER
MOTION for Extension of Time to Complete Discovery addressed to Judge John G. Koeltl from
Jack Glanzberg dated October 21, 2020. Reply to Defendant's Improper Sur-Reply. Document
filed by Stanislaw Koczwara..(Glanzberg, Jack)


1:20-cv-02579-JGK-BCM Notice has been electronically mailed to:

Jack Glanzberg     Jack@aboulaw.com

Matthew Steven Aboulafia     matthew@aboulaw.com, Jack@aboulaw.com

Roy A Mura       roy.mura@muralaw.com, , doreen.watson@muralaw.com, wendy.coryer-sauter@muralaw.com

Scott D. Storm    scott.storm@muralaw.com, doreen.watson@muralaw.com, kathy.burns@muralaw.com

1:20-cv-02579-JGK-BCM Notice has been delivered by other means to:

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1008691343 [Date=10/22/2020] [FileNumber=24808680
-0] [403a77ab3fab73191074e45675b18a0854d019da3f8b492c84aafdef6217a6415
aaf30a6031f88adfd5c06b5224a24136f55c2e0944c767e281f870ab01fcc10]]
             Case 1:20-cv-02579-BCM Document 25 Filed 10/30/20 Page 16 of 20

Activity in Case 1:20-cv-02579-JGK-BCM Koczwara v. Nationwide General Insurance
Company Memo Endorsement
NYSD_ECF_Pool@nysd.uscourts.gov <NYSD_ECF_Pool@nysd.uscourts.gov>
Fri 10/23/2020 10:43 AM
To: CourtMail@nysd.uscourts.gov <CourtMail@nysd.uscourts.gov>

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free
electronic copy of all documents filed electronically, if receipt is required by law or directed by
the filer. PACER access fees apply to all other users. To avoid later charges, download a copy of
each document during this first viewing. However, if the referenced document is a transcript,
the free copy and 30 page limit do not apply.

                                               U.S. District Court

                                       Southern District of New York

Notice of Electronic Filing

The following transaction was entered on 10/23/2020 at 10:42 AM EDT and filed on 10/22/2020
Case Name:            Koczwara v. Nationwide General Insurance Company
Case Number:          1:20-cv-02579-JGK-BCM
Filer:
Document Number: 21

Docket Text:
MEMO ENDORSEMENT on re: [17] Response to Motion,, filed by Nationwide General
Insurance Company. ENDORSEMENT: The parties have consented to proceed before the
Magistrate Judge for all purposes (ECF Doc No. 13). Sealed Doc. No. 14). The parties
have not yet signed the consent form and should do so promptly. All correspondence
should be sent to M.J. Moses. SO ORDERED. (Signed by Judge John G. Koeltl on
10/22/2020) (ks)


1:20-cv-02579-JGK-BCM Notice has been electronically mailed to:

Matthew Steven Aboulafia         matthew@aboulaw.com, Jack@aboulaw.com

Roy A Mura roy.mura@muralaw.com, , doreen.watson@muralaw.com, wendy.coryer-
sauter@muralaw.com

Scott D. Storm scott.storm@muralaw.com, doreen.watson@muralaw.com,
kathy.burns@muralaw.com

Jack Glanzberg       Jack@aboulaw.com
           Case 1:20-cv-02579-BCM Document 25 Filed 10/30/20 Page 17 of 20

1:20-cv-02579-JGK-BCM Notice has been delivered by other means to:

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1008691343 [Date=10/23/2020] [FileNumber=24811196
-0] [0bcaf23ceed3097f44eccab77b0bf3d1b4f541218e09cf0766d00e33d9372f79b
222ecb900c674af0e21b9ee4e580cdf13ed9d4b117225e0651c4c0379b869c4]]
                  Case
                   Case1:20-cv-02579-JGK-BCM
                        1:20-cv-02579-BCM Document
                                             Document
                                                   25 21
                                                      FiledFiled
                                                             10/30/20
                                                                 10/22/20
                                                                       Page
                                                                          Page
                                                                            18 of
                                                                                1 20
                                                                                  of 3




       ROY A . MURA                                                                                                        LEGAL ASSIST ANT

       SCOTT D . STORM                             14 LAFAYETTE SQUARE                                                     DOREEN A. W ATSON

       KRISE. LAWRENCE                             BUFFALO, NEW YORK   14203
       JERRY MARTI                                     (716) 855-2800
       SCOTT 0 . MANCUSO                            (716) 855-2816 (FAX)
       R YANM.MURA                                   www.muralaw.com                                                       TRACEY J. EPSTEIN
                                                                                                                           Of Counsel
       B RENDAN S . B YRNE                     nycoveragecounsel. blogspot.com
       HEATHER R . BURLEY                                                            ~   r--,. - • ,- . ,_ - .-.- - • - - • _ _ _ _ _     ..:_-_•:-.'..= . I
                                                                                          ')"C"J"\I.:.. ''L")T..TV                                             I
                                                       October 22, 2020              11   .. " . .J 0        --~ .-                                        :,
                                                                                     .,  lJ("')C.'
                                                                                     \ • -  -
                                                                                                   )"1' ,f~ .. T'T'
                                                                                                !.. _.,.. . ~ ... " ....

                 VIAECFONLY                                                          qt; El \:r'-r'\'(' :• r'r'
                                                                                           ..J   •-   • -•    A -
                                                                                                                   ,. I T i ~-,
                                                                                                            .A _,. ~ •- - - '
                                                                                                                     .        •
                                                                                                                                r- f_ ,._- ~               I•


                                                                                         : ;v·,c• ; t.
                 United States District Judge John G. Koeltl                         :1 -~               ... -- - ---- ------ - I,·,
                 Southern District of New York                                       11
                                                                                           ~     \ ..,---            ~ u. _     1Q(1J201-a_ l,
                               Re:     Stanislaw Koczwara v. Nationwide General Insurance Company
                                       Civil Action No.:   1:20-cv-02579-JGK
                                       Our File No.        8561

                Dear Hon. John G. Koeltl:

                               Our finn represents Nationwide General Insurance Company in this case.

                               Briefly, this case involves a fire to a multi-family dwelling. The plaintiff had
                insured the property with Nationwide as a three-family dwelling, when in reality it is a six
                to seven family dwelling, which is not covered by the policy. The plaintiff was cited by the
                New York City Department of Buildings due to the illegalities. The plaintiff has sued
                alleging breach of contract.

                                 We join in plaintiff counsel ' s request for a general 60-day extension of the
                dates set forth in the scheduling order.

                              This case was being handled by the managing attorney of our finn , Roy Mura,
                who has been extremely busy with the unique challenges created by COVID-19 on our law
                office, as well increased needs of clients with respect to issues arising due to the
                pandemic. As such, he has recently requested that I assume handling the case.

                                I have now served discovery demands (interrogatories, document demands
                and a deposition notice) upon plaintiff's counsel. The discovery deadline is not until
                December 11 , 2020 and, therefore, there remains time for the completion of this discovery,
                without the need for an extension. As such, plaintiff counsel ' s demand for preclusion is
                meritless. I join in the request for the general extension as I am in the process of serving
                several non-party subpoenas for records and testimony. Although I intended to compete this
                by December 11 th , the additional time will be appreciated in the event of unforeseen
                schedulil]_gir5ues.                       ""5' ~                     ~ ~;t           "/4/1,~                                              ~P

   ~      ~{_Ii~          ~ d 2 ; _ a : , i)~
               Cf-, '/) Jc< Jv'cq '3 ·         1
                                                                          ,V~ 1if/               I~                 -...-v-,~,.,
                                                                                                             ~✓.v--L,-t::--,
                                                                                                                                   ~
                                                                                                                                   e1/
                                                                                                                                       1/Y
   1)/J .,.
t:; ~ / "
   A         /\Ao'YI A /


                           ~ ~ ~ ~~~-  r
                                       , L. "-                       0 :_11    ; _
                                                                              ,x& /U)
                                                                                                                                         ,A
                                                                                                                                        /I

            (,r (1,?<./K If, $) , /11cJJ'0.          ';(,;,   ~ ~ ~/{~/4 _\} -~-
                                                               1 ~ ja o
 Case
  Case1:20-cv-02579-JGK-BCM
       1:20-cv-02579-BCM Document
                            Document
                                  25 21
                                     FiledFiled
                                            10/30/20
                                                10/22/20
                                                      Page
                                                         Page
                                                           19 of
                                                               2 20
                                                                 of 3
   Case 1:20-cv-02579-JGK-BCM Document 17 Filed 10/22/20 Page 2 of 3
                         MuRA&:;STORM, r11c
United States District Judge John G. Koeltl
October 22, 2020
Page 2

                I contacted plaintiff's counsel to schedule party depositions agreeing to the
dates he had recently proposed. I also agreed to produce the property adjuster, Michael
Mariano, who plaintiff's counsel noticed in the attached Fed. R. Civ. P. 30(6)(6)
demand. Plaintiff's counsel then changed his mind and now is demanding the property
claims manager, Michael Zerby, be deposed. No deposition notice was ever served with
respect to Mr. Zerby. I asserted to plaintiff's counsel that Mr. Mariano was noticed, that we
are prepared to produce him in response to the demand and that he is the best person to
provide factual information regarding the claim, having been the claims adjuster assigned to
the matter. I would like to avoid two redundant depositions, if possible, to conserve judicial
resources. Plaintiff's counsel disputed the offer of Mr. Mariano, despite his notice to the
contrary, arguing that Mr. Zerby is the better witness. Plaintiff's counsel also now stated
that he is no longer available for the dates he had just recently proposed. I advised him that
I will check with my client as to whether it will agree to produce Mr. Zerby, as well as to
alternative dates. Plaintiff's counsel then issued his letter to the Court.

                My client has since advised me that it will produce Mr. Zerby in lieu of Mr.
Mariano, if necessary . However, we reserve the right to contest as redundant and
unnecessary any later attempt to renew the demand for Mr. Mariano's deposition. Mr. Zerby
advises he is available the week ofNovember 16th . I am available that week any day except
November 18 th . I may be able to make November 23 and 24 th work and am in the process
of confirming this and will check with Mr. Zerby . I would like to conduct the plaintiff's
deposition on a consecutive day or otherwise in close proximity to the deposition of the
Nationwide representative.

               Plaintiff's counsel has agreed to conduct the party depositions remotely.

              On behalf of the firm I apologize for any delay and assure you that I am
determined to move this case along as expeditiously as reasonably possible.

               Thank you for your attention to this matter.

                                              Very truly yours,

                                              MURA&:;STORM, PLLC




                                              Scott D. Storm

SDS/kb
Attachment

cc: Jack Glanzberg, Esq.
      Case
       Case1:20-cv-02579-JGK-BCM
            1:20-cv-02579-BCM Document
                                 Document
                                       25 21
                                          FiledFiled
                                                 10/30/20
                                                     10/22/20
                                                           Page
                                                              Page
                                                                20 of
                                                                    3 20
                                                                      of 3
        case 1:20-cv-02579-JGK-BCM Document 17 Filed 10/22/20 Page 3 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------X
 STANISLAW KOCZWARA,

                                           Plaintiffs,                 Case No. 1:20-cv-02579-JGK

                -against-                                              NOTICE OF DEPOSITION

  NATIONWIDE GENERAL INSURANCE COMPANY

                                           Defendant.
 ------------------------------------------------------------------X

SIRS:


        PLEASE TAKE NOTICE, that pursuant to and for all purposes permitted by the Federal
Rules of Civil Procedure 30(b )(6), the deposition of a representative of Defendant NATIONWIDE
GENERAL INSURANCE COMPANY will be taken before a Notary Public of the State of New
York, or such other person authorized to administer the oath on the 18 th of June, 2020, commencing
at 10:00 a.m. of that day and continuing thereafter from day to day until completed, at the offices
of the Aboulafia Law Firm LLC, 228 East 45 th Street, Suite 1700, New York, NY 10017.
        Said defendant will produce MICHAEL MARIANO as this individual hse been identified
by Plaintiff as having the greatest knowledge as to the practices and procedures of Defendant m
relation to the claim submitted by plaintiff to defendant as referenced in the Complaint.
        Said person will bring with them all documents relevant to the issues set forth above.
Dated: May 20, 2020                                                                       ,/'/




                                                             ~~
       New York, NY


                                                                   ulafia Law Firm LC
                                                            ''A ttorneys for Plaintiff
                                                              228 East 45 th Street, Suite 1700
                                                              New York, NY 10017
                                                              (212) 684-1422
TO:     Roy A. Mura, Esq.
        MURA & STORM, PLLC
        Attorneys for Defendant
        Via Email Only
